Citation Nr: 0509135	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes, cervical spine, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for degenerative 
changes, lumbar spine, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for degenerative 
changes, thoracic spine, currently evaluated as 10 percent 
disabling.

5.  Entitlement to individual unemployability.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 20 percent evaluation for 
residuals of a left ankle injury, a 20 percent evaluation for 
the lumbar spine, and a 10 percent evaluation for the 
thoracic spine, assigned a 30 percent evaluation for the 
cervical spine, and denied entitlement to individual 
unemployability. 

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2004.  A 
transcript of this hearing has been associated with the 
claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you when further action is required on 
your part.
REMAND

The Board finds that development for this appeal is 
incomplete.  The veteran indicated that he has a claim 
pending with the Social Security Administration (SSA), but 
records from the SSA are not associated with the claims file.  
VA must obtain Social Security records when put on notice 
that the veteran is receiving Social Security benefits.  
Clarkson v. Brown, 4 Vet. App. 565 (1993).  Further, the 
veteran indicated that he has had ongoing treatment at the VA 
Medical Center (VAMC) in Little Rock.  The claims file does 
not contain treatment records from that VAMC after May 2002.  
Finally, the latest spinal examination of record was from 
April 2002.  Since that examination, the veteran has 
indicated that his neck and back pains have worsened.  In 
light of the time that has passed since the last examination, 
and the fact that the veteran has indicated that his symptoms 
have worsened, the Board finds that a new examination is 
necessary for a proper evaluation of the veteran's current 
spine disabilities.

The Board also notes that the veteran was not provided with 
the current rating criteria for disabilities of the spine, 
Diagnostic Codes 5242 and 5243, 38 C.F.R. § 4.71a (2004).

Regarding the veteran's claim for an increased evaluation for 
residuals of a left ankle injury, the RO continued a 20 
percent evaluation in a July 2002 rating decision.  The RO 
included this issue in a September 2002 statement of the 
case, although the veteran had not filed a notice of 
disagreement as to that issue.  The veteran filed a Form 9 in 
September 2002, and indicated that he was appealing all 
issues listed in the statement of the case.  The Board 
accepts the veteran's Form 9 as a notice of disagreement, as 
it expresses dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction, a desire to contest the result, and it was 
filed within the time limit for a notice of disagreement.  
See 38 C.F.R. §§ 20.201, 20.302.  As a result of this 
finding, this claim must be remanded for issuance of a 
statement of the case which includes consideration of any new 
evidence received, as well as notification to the veteran 
regarding his right to appeal and the time frame within which 
to do so.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the AOJ for the 
following actions:
 
1.  The AOJ should furnish the veteran a 
statement of the case as to the claim for 
entitlement to an increased evaluation 
for residuals of a left foot injury.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2004).  

2.  Request the veteran's records from 
the Social Security Administration.

3.  Request the veteran's records from 
VAMC Little Rock from May 2002 to the 
present.

4.  Provide the veteran with the current 
rating criteria for the spine, referred 
to as the General Rating Formula for 
Diseases and Injuries of the Spine, 
Diagnostic Code 5242, 38 C.F.R. § 4.71a 
(2004), and with the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Diagnostic Code 
5243, 38 C.F.R. § 4.71a (2004).  Such 
notification should be documented in the 
claims file.

5.  Schedule the veteran for an 
examination of the cervical, thoracic, 
and lumbar spine.  
(a)  The examiner should indicate 
the ranges of motion of the cervical, 
thoracic, and lumbar spine.  
(b)  The examiner should indicate 
whether there is favorable or unfavorable 
ankylosis of the cervical, thoracic, or 
lumbar spine.  
(c)  The examiner should indicate 
whether there is muscle spasm or guarding 
severe enough to result in abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.
(d)  The examiner should indicate 
whether there are any associated 
objective neurologic abnormalities.
(e)  The examiner should indicate 
whether the veteran has had 
incapacitating episodes (requiring bed 
rest prescribed by a physician and 
treatment by a physician) due to 
intervertebral disc syndrome having a 
total duration of at least four weeks but 
less than six weeks during the prior 
twelve months.  
(f)  The examiner should address 
whether intervertebral disc syndrome of 
the lumbar spine is severe, with 
recurring attacks or intermittent relief, 
or whether it is pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


